COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS








IN RE:  SHANNON DOUTHIT,



                            Relator.

§
 
§
 
§
 
§
 
 § 




No. 08-10-00259-CR

AN ORIGINAL PROCEEDING
                        IN MANDAMUS



 

 

 




MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

            Shannon Douthit has filed a pro se petition for writ of mandamus requesting this Court to
order the Judge of the 394th Judicial District Court to file and consider his third, and to reconsider
his second applications for writ of habeas corpus pursuant to Texas Code of Criminal Procedure
Article 11.07.  
            In order to obtain relief through a writ of mandamus, a relator must establish:  (1) no other
adequate remedy at law is available; and (2) that the act he seeks to compel is ministerial.  State ex
rel. Young v. Sixth Judicial Dist. Court of Appeals At Texarkana, 236 S.W.3d 207, 210
(Tex.Crim.App. 2007).  An act is ministerial if it does not involve the exercise of any discretion. 
State ex  rel. Hill v.  Court of Appeals for the Fifth District, 34 S.W.3d 924, 927 (Tex.Crim.App. 
2001).  Based on the petition and record provided, Relator has not demonstrated he is entitled to
mandamus relief.  See Tex.R.App.P. 52.8.  We therefore deny relator’s request.



September 29, 2010                                                    
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)